Morgan, J.
Plaintiffs claim from the defendants the partition of certain lands situated in the parish of Iberia. They have instituted their suit in the parish court.
If they have any rights in the land, a portion of which they claim, these rights descend to them from one succession which was opened in' *6121816, and another which was opened in 1859. Neither of these successions now exist. They have been closed. The property sought to be divided is alleged to be worth $50,000. Under this state of facts the parish court was without jurisdiction.' 25 An. 143.
The judgment dismissing the suit for want of jurisdiction is correct.
Judgment affirmed.